internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b name of state w name of community x dollar_figure amount dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 the purpose of the program is to provide scholarships primarily to w males for higher education so they in turn will strengthen the w community in state b your scholarships will be for students attending accredited schools that fall under irs code sec_170 potential applicants will be made aware of the scholarship through community contacts within the public school system the scholarship selection committee members are selected by your board because of their outstanding community service and because they are recognized leaders in the w community the selection committee will consist of three independent community leaders your board will receive nominations for any additions or replacements to the scholarship selection committee but the foundation’s board will retain the authority to approve any changes to the committee members of the selection committee will not be in a position to receive private benefit directly or indirectly if certain potential grantees are selected over others a recipient can not be related to any member of the selection committee or a disqualified_person in relation to you the selection criteria for the scholarship will include but will not be limited to the student’s demonstrated academic ability and desire character good citizenship and economic circumstances the scholarship selection committee will determine if an application’s qualification meet the criteria of the scholarship all applicants will be required to submit a written essay name ein explaining why the student believes that they are deserving of the award additionally all applicants will be required to submit a recent official transcript from their high school or current higher education institution and a letter of recommendation from teachers pastors or others adults that attest to their character and citizenship applicants will be encouraged to list any community awards or recognitions they have received in the past that demonstrate their good character and citizenship finally applicants will be encouraged to submit financial information from their family the selection committee will rank applicants on their merits and financial need and select the most deserving applications for awards the class of eligible recipients will include all w males in state b you anticipate that you will receive hundreds of applications from the eligible pool but will award between ten to twenty scholarships every year that average about dollar_figurex per award the scholarship funds will be paid directly to the accredited educational_institution ensuring that funds will be used for their intended purpose you will notify each school in writing that the funds are restricted to tuition books and class fees in the event that scholarships funds have been found to be misused you will withhold additional funds while an investigation takes place in addition you will contact the appropriate authorities contact legal counsel conduct an internal investigation and seek to recover any misused funds the scholarship will not be renewable and no commitment will be made beyond the initial award to the recipient if the applicant wishes to pursue additional awards he she must reapply and repeat the initial application process in the event that a recipient stops withdraws or leaves the school you will withhold additional payments on behalf of the scholarships recipient if the tuition can be refunded you will seek a refund from the recipient’s school under the school’s normal terms of refunding educational payments you agree to keep and maintain records that include the information used to evaluate the qualifications of potential scholarship recipients the identification of the scholarship recipient the amount and purpose of the scholarship awarded and all other reports and follow-up information obtained in administering the program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 name ein the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants and loans we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedure sec_1s a one-time approval of your system standards and procedures that will result in grants and loans which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant and loan programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 if the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent name ein you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations rulings and agreements
